DETAILED ACTION

This Office action is in response to the amendment filed November 27, 2020.
Claims 1-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 15, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2016/0205180) [cited by Applicant] in view of Sharma (US 2018/0176311).

Regarding claim 1, Jan discloses:
a processor and a memory communicatively connected to the processor, the 5processor configured to (see at least figure 2):
maintain, for a set of queues, queue length information that includes, for each queue in a set of queues, a respective queue length of the respective queue and a respective set of historical queue lengths of the respective queue (see at least figure 1; paragraph 0027, “multiple queues for multiple tenants are hosted by a cloud computing system”; paragraph 0092, “a queue with a minimum current number of queue entries”; paragraph 0011, number of queue entries waiting in a queue, historic wait time for queue entries within one or more queues; paragraph 0052, queue history information maintained in user profile data);
select, from the set of queues, a subset of queues including two or more of the queues in the set of queues; and select, from the subset of queues based on the respective expected waiting times of the respective queues in the subset of queues, a target queue 15to which to send a message (see at least paragraph 0092, “identifying, by the MQM module 130, one or more other candidate backup queues”, “selecting, by the MQM module 130, one of the candidate backup queues, and inserting an entry for the first user in this selected queue. The selecting of the one queue may occur based upon selecting a queue with a minimum estimated queue wait time for new queue entries of those queues”)
However Jan does not explicitly disclose, but Sharma discloses:
determine, for each queue in the set of queues based on the respective set of historical queue lengths of the respective queue, a respective service rate of the respective queue (see at least fig 1, 110 and 130; paragraph 0035, queue length 110 and service rate 130 represents a rate at which users are being serviced; abstract, various wait times at various resource providers; paragraph 0004, queue ; 
determine, for each queue in the set of queues based on the respective queue length of the respective queue and based on the respective service rate of the respective queue, a respective 10expected waiting time of messages in the respective queue (see at least paragraph 0035, using the service rate and a queue length determine prediction data or a current wait time; paragraph 0066, predicted wait time using the service rate and arrival rate); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jan by adapting the teachings of Sharma to include calculating queue wait time to include a service rate.  The combination allows for a more accurate view of queue wait time by accounting for the rate at which items are removed from the queue as opposed to just the queue length.  

Regarding claim 2, the rejection of claim 1 is incorporated, and Jan further discloses:
wherein the set of queues provides a distributed message bus for a distributed messaging system including a set of producers and a set of consumers (see at least 

Regarding claim 3, the rejection of claim 1 is incorporated, and Jan further discloses:
wherein the apparatus is associated with a producer of a distributed messaging system including a set of producers and a set of consumers (see at least paragraph 0008, queues may be utilized by both users and merchants for interactions; paragraph 0039, users may utilize an application of a client device to interact with the MQM module for queue-related purposes)

Regarding claim 11, the rejection of claim 1 is incorporated, and Jan further discloses:
wherein, for at least one queue in the set of queues, the respective set of historical queue lengths of the respective queue (see at least paragraph 0011, histories wait time for queue entries within one or more queues; )
However Jan does not explicitly disclose, but Sharma discloses:
the respective set of historical queue lengths of the respective queue includes a set of N most recent queue lengths of the respective queue (see at least paragraph 0003, “a service rate for the target resource provider may be calculated as a number of transactions recently conducted within a given period of time”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jan and Sharma for the reasons listed above.  

Regarding claim 15, the rejection of claim 1 is incorporated, and Jan
wherein, for at least one queue in the set of queues, the respective service rate of the respective queue is determined based on an assumption that messages associated with a particular topic have similar service rates (see at least paragraph 0074, types of queue entries at particular merchants or categories of merchants; paragraph 0087, type of merchant/queue)

Regarding claim 16, the rejection of claim 1 is incorporated.  However Jan does not explicitly disclose, but Sharma discloses:
wherein, for at least one queue in the set of queues, the respective expected 15waiting time of the respective queue is determined based on dividing of the respective queue length of the respective queue by the respective service rate of the respective queue (see at least paragraphs 0052 and 0055)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jan by adapting the teachings of Sharma to include calculating queue wait time to include a service rate.  The combination allows for a more accurate view of queue wait time by accounting for the rate at which items are removed from the queue as opposed to just the queue length.  

Regarding claim 18, the rejection of claim 1 is incorporated, and Jan further discloses:
wherein the subset of queues includes two of the queues in the set of queues (see at least paragraph 0092, identifying one or more candidate backup queues.  Specifically the “or more” denotes at least two)

Jan further discloses:
wherein the target queue is one of the queues, from 25the subset of queues, having a lowest expected waiting time (see at least paragraph 0092, selecting a queue with a minimum estimated queue wait time for new queue entries)

Regarding claim 20, the rejection of claim 1 is incorporated, and Jan further discloses:
wherein the processor is configured to: send the message toward the target queue (see at least paragraph 0092, select a queue and insert an entry for the first user into the selected queue)

Regarding claim 21, the scope of the instant claim does not differ substantially from that of claim 1, and it is rejected for the same reasons.

Regarding claim 22, Jan discloses:
a processor and a memory communicatively connected to the processor (see at least figure 2), the 5processor configured to support handling of messages in a message queueing system including a set of queues configured to queue messages being transferred between a set of producers and a set of consumers, the processor configured to cause one of the producers of the message queueing system to (see at least figure 1 and paragraphs 0008 and 0012):
a plurality of queues in the set of queues [with] respective queue lengths of the respective queues (see at least figure 1; paragraph 0027, “multiple queues for 
select, from the set of queues, a subset of queues including two or more of the queues in the set of queues; and select, from the subset of queues based on the respective expected waiting times of the respective queues in the subset of queues, a target queue 15to which to send a message (see at least paragraph 0092, “identifying, by the MQM module 130, one or more other candidate backup queues”, “selecting, by the MQM module 130, one of the candidate backup queues, and inserting an entry for the first user in this selected queue. The selecting of the one queue may occur based upon selecting a queue with a minimum estimated queue wait time for new queue entries of those queues”)
However Jan does not explicitly disclose, but Sharma discloses:
determine, for each of a plurality of queues in the set of queues based on the respective queue lengths of the respective queues and based on respective service rates of the respective queues determined based on respective sets of historical queues lengths of the respective queues, an 10expected waiting time of messages in the respective queue (see at least fig 1, 110 and 130; paragraph 0035, using the service rate and a queue length determine prediction data or a current wait time, queue length 110 and service rate 130 represents a rate at which users are being serviced; abstract, various wait times at various resource providers; paragraph 0004, queue times at a resource provider; paragraph 0011, number of queue entries waiting in a queue, historic wait time for queue entries within one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jan by adapting the teachings of Sharma to include calculating queue wait time to include a service rate.  The combination allows for a more accurate view of queue wait time by accounting for the rate at which items are removed from the queue as opposed to just the queue length.  

Claims 4-7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2016/0205180) [cited by Applicant], in view of Sharma (US 2018/0176311), further in view of Meiri (US 2002/0169816).

Regarding claim 4, the rejection of claim 1 is incorporated.  However Jan and Sharma do not explicitly disclose, but Meiri discloses:
wherein, for at least one queue in the set of queues, the 25respective queue length of the respective queue is determined based on a respective set of queue length values of the respective queue that is cached locally in a cache (see at least paragraphs 0030 and 0037)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jan and Sharma by adapting the teachings of Meiri to include caching queue statistic data.  The combination allows for a more recent and thus more accurate view of the current state of the queue regarding wait time or queue length.  

Jan and Sharma do not explicitly disclose, but Meiri discloses:
wherein, for at least one queue in the set of queues, the 30respective set of historical queue lengths of the respective queue is determined based on a respective 1191551_1.doc103969-US-NP23set of queue length values of the respective queue that is cached locally in a cache (see at least paragraphs 0030 and 0037)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jan and Sharma by adapting the teachings of Meiri to include caching queue statistic data.  The combination allows for a more recent and thus more accurate view of the current state of the queue regarding wait time or queue length.  

Regarding claim 6, the rejection of claim 1 is incorporated.  However Jan and Sharma do not explicitly disclose, but Meiri discloses:
wherein, for each queue in the set of queues, the respective queue length of the respective queue is determined based on a respective set of queue 5length values of the respective queue that is cached locally in a cache (see at least paragraphs 0030 and 0037)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jan and Sharma by adapting the teachings of Meiri to include caching queue statistic data.  The combination allows for a more recent and thus more accurate view of the current state of the queue regarding wait time or queue length.  

Jan and Sharma do not explicitly disclose, but Meiri discloses:
wherein the respective sets of queue length values of the respective queues in the set of queues are updated based on respective queries to the respective queues for queue length information of the respective queues (see at least paragraph 0030)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jan and Sharma by adapting the teachings of Meiri to include caching queue statistic data.  The combination allows for a more recent and thus more accurate view of the current state of the queue regarding wait time or queue length.  

Regarding claim 12, the rejection of claim 1 is incorporated.  However Jan and Sharma do not explicitly disclose, but Meiri discloses:
wherein, for each queue in the set of queues, the respective set of historical queue lengths of the respective queue is determined based on a respective set of queue length values of the 30respective queue that is cached locally in a cache (see at least paragraphs 0030 and 0037)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jan and Sharma by adapting the teachings of Meiri to include caching queue statistic data.  The combination allows for a more recent and thus more accurate view of the current state of the queue regarding wait time or queue length.  

Regarding claim 17, the rejection of claim 1 is incorporated.  However Jan and Sharma do not explicitly disclose, but Meiri
wherein the subset of queues is selected randomly from the set of queues (see at least paragraph 0008, a random number is generated and used to select the resource)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jan and Sharma by adapting the teachings of Meiri to include random selection of a resource.  The combination allows for a more equal distribution of entries into a queue where each queue has the same probability of being selected.  

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2016/0205180) [cited by Applicant], in view of Sharma (US 2018/0176311), further in view of Meiri (US 2002/0169816) and Jimeng (Data Management for Sensor Networks) [Applicant cited].

Regarding claim 8, the rejection of claim 7 is incorporated.  However Jan, Sharma, and Meiri do not explicitly disclose, but Jimeng discloses:
wherein, within a cache refresh interval of the cache, the respective queries to the respective queues for the queue length information of the respective queues are distributed substantially uniformly over the cache refresh interval (see at least page 49, left column, line 31-39, server queries a set of metrics from the hosts in the data center, at specific intervals, typically a minute, the server will query each host and store the result in a database, individual queries are spread out uniformly in the entire period to reduce the concurrent server load, and the load on clients is negligible)
Jan, Sharma, and Meiri by adapting the teachings of Jimeng to include uniformly spreading out querying interval.  The combination allows for a reduction on the concurrent server load (Jimeng page 49, left column, line 31-39).   

Regarding claim 10, the rejection of claim 8 is incorporated, and Jan further discloses:
wherein the apparatus is associated with a producer 20of a distributed messaging system including a set of producers and a set of consumers, wherein the respective queries to the respective queues for the queue length information of the respective queues are out of phase with queries by at least one other producer (see at least paragraph 0008, cloud-based queuing systems, the queues may be utilized by both users and merchants for interactions; paragraph 0039, users may use an application of a client device to interact with the MQM module for queue-related purposes)
in view of Jimeng, producers are independent from each other with no synchronization one would seek to minimize query overhead on the entities that send queries would use not synchronized or out of phase queries to analogously minimize impact of query overhead on the queue hosts that receive the queries

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2016/0205180) [cited by Applicant], in view of Sharma (US 2018/0176311), further in view of Meiri (US 2002/0169816), and still further in view of Jimeng (Data Management for Sensor Networks) [Applicant cited] and Breitgand (On Cost-Aware Monitoring for Self-Adaptive Load Sharing) [Applicant cited].

Regarding claim 9, the rejection of claim 8 is incorporated.  However Jan, Sharma, Meiri, and Jimeng do not explicitly disclose, but Breitgand discloses:
wherein the cache refresh interval is based on a minimum query delay for the respective queries to the respective queues for the queue length information of the respective queues (see at least page 71, right column, lines 53-55, we account for the time it takes the load queries to get back to the centralized load-sharing device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jan, Sharma, Meiri, and Jimeng by adapting the teachings of Breitgand to include accounting for the query delay.  The combination allows for minimizing the time between successive queries and consequently keeping the collected data up-to-date.   

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jan (US 2016/0205180) [cited by Applicant], in view of Sharma (US 2018/0176311), further in view of Luo (US 2017/0302580).

Regarding claim 13, the rejection of claim 1 is incorporated.  However Jan and Sharma do not explicitly disclose, but Luo
wherein, for at least one queue in the set of queues, the service rate of the respective queue is determined based on application of at least one of a convolution or a heuristic to the respective set of historical queue lengths of the respective queue (see at least paragraph 0006)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jan and Sharma by adapting the teachings of Luo to include a queue service rate based on heuristic to queue length history.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding claim 14, the rejection of claim 1 is incorporated.  However Jan and Sharma do not explicitly disclose, but Luo discloses:
wherein, for at least one queue in the set of queues, the respective service rate of the respective queue is determined based on at least one of a simple moving average with a constant window size, a Kalman filter, or machine learning (see at least paragraph 0006)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jan and Sharma by adapting the teachings of Luo to include a queue service rate statistic.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts Sharma does not disclose determine for each queue a service rate based on historical queue length.  Applicant states the number of transactions recently conducted within a given time period does not suggest a service rate based on historical queue length.  Applicant states a historical measure of a number of transactions is not a historical queue length so the art does not teach a service rate based on historical queue length.  Examiner respectfully disagrees.  Sharma discloses the service rate is calculated as a number of transactions recently conducted and uses historical data including the number of transactions during a time period to make the service rate more accurate.  It is noted that Jan was provided as disclosing queue length information and historical queue lengths and the art combination discloses to determine for each queue a service rate based on historical queue length.  Therefore the prior art does disclose the limitations of the claims as seen in the rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        
	
	
	/DOON Y CHOW/            Supervisory Patent Examiner, Art Unit 2194